 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    MEGAN MCKEON, et al.,                          Case No. 1:18-cv-0358-BAM

12                   Plaintiffs,                     ORDER DENYING PLAINTIFFS’ MOTION FOR
                                                     LEAVE TO FILE A THIRD AMENDED
13           v.                                      COMPLAINT

14    CENTRAL VALLEY COMMUNITY (Doc. No. 60.)
      SPORTS FOUNDATION and JEFF
15    BLAIR,

16                   Defendants.

17
            Currently before the Court is Plaintiffs Megan McKeon and Tina Neal, individually and as
18
     guardian ad litem of her daughter Laila Neal’s (collectively “Plaintiffs”) motion for leave to file a
19
     third amended complaint. (Doc. No. 60.) The Court deemed this matter suitable for decision
20
     without oral argument pursuant to Local Rule 230(g). Having considered the moving, opposition,
21
     and reply papers, and the record in this matter, the Court denies the motion.
22
     I.     BACKGROUND
23
            Plaintiffs’ operative complaint alleges that Megan McKeon is a “physically disabled”
24
     individual who at all times uses a wheelchair or arm braces for mobility due to a severe burn she
25
     sustained as a child. (Doc. No. 47 at ¶ 6). On June 26, 2016, Plaintiff Megan McKeon visited
26
     Gateway Ice Center, an ice-skating rink owned by Central Valley Community Sports Foundation
27
     (“CVCSF”) and managed by Jeff Blair (collectively “Defendants”). (Id. at ¶ 13.) On the day of
28
                                                       1
 1   McKeon’s visit, Defendants’ employees told Plaintiff McKeon that she would not be able to use

 2   her wheelchair on the ice during the general skating session. (Id.)

 3            On January 6, 2017, Plaintiff Tina Neal was told by one of Defendants’ employees that her

 4   daughter, Laila Neal, would not be allowed to be on the ice in her wheelchair. (Doc. No. 47 at ¶

 5   14.) On January 8, 2017, not wanting her daughter to miss a birthday party, Plaintiffs Tina and

 6   Laila Neal went to Defendants’ ice rink and were prohibited from participating in ice-skating

 7   activities. (Id.)

 8            On March 13, 2018, Plaintiffs filed a complaint against Defendants alleging that they

 9   implemented a discriminatory policy in violation of the Americans With Disabilities Act (“ADA”),

10   42 U.S.C. § 12182(a), and its California equivalent, the Unruh Act, Cal. Civ. Code § 51. (Doc. No.

11   1). On June 13, 2018, Plaintiffs filed a first amended complaint pursuant to a stipulation of the

12   parties. (Doc. Nos. 15-17.) On December 7, 2018, the Court issued an order granting in part and

13   denying in part Plaintiffs’ motion for leave to file a second amended complaint. (Doc. No. 45.)

14   Pursuant to the Court’s order, Plaintiffs were granted leave to add a cause of action for violation of

15   Section 504 of the Rehabilitation Act but were denied leave, without prejudice, to name Fresno

16   Skating Center, Inc. and Terrance J. Cox as defendants or to add causes of action for Intentional

17   Infliction of Emotional Distress and Negligent Infliction of Emotional Distress. (Id.)

18            Plaintiffs filed the instant motion for leave to file a third amended complaint on March 29,

19   2019, seeking to add Central Valley NMTC Fund, LLC (the “Fund”) as a defendant to their claim

20   for violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. (Doc. No. 60.) On April
21   19, 2019, Defendants filed an opposition to the motion accompanied by declarations from Terrance

22   J. Cox and Keith M. White. (Doc. Nos. 61-63.) Plaintiffs replied on April 26, 2019. (Doc. No.

23   64.)1

24   II.      DISCUSSION

25

26
     1
             Plaintiffs additionally filed written objections to the declarations of Messrs. Cox and White. (Doc. No. 64-
27   1.) The Court declines to address Plaintiffs’ objections as neither declaration was considered in ruling on the motion.
     See Manriquez v. Huchins, 2012 WL 5866482, at *7 (E.D. Cal. Nov. 19, 2012).
28
                                                                 2
 1          Federal Rule of Civil Procedure 15(a) provides, in relevant part, that “a party may amend

 2   its pleading only with the opposing party’s written consent or the court’s leave” and “[t]he court

 3   should freely give leave when justice so requires.” The Ninth Circuit has instructed that the policy

 4   favoring amendments “is to be applied with extreme liberality.” Morongo Band of Mission Indians

 5   v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990); DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186

 6   (9th Cir. 1987) (citations omitted). But amendments “seeking to add claims are to be granted more

 7   freely than amendments adding parties.” Union Pac. R.R. Co. v. Nevada Power Co., 950 F.2d 1429,

 8   1432 (9th Cir. 1991). The factors commonly used to determine the propriety of a motion for leave

 9   to amend are (1) whether there have been prior amendments, (2) undue delay, (3) bad faith, (4)

10   futility of amendment, and (5) prejudice to the opposing party. Foman v. Davis, 371 U.S. 178, 182

11   (1962); Loehr v. Ventura County Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984). These

12   factors are not of equal weight; prejudice has long been held to be the most crucial factor in

13   determining whether to grant leave to amend. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

14   1048, 1052 (9th Cir. 2003) (“As this circuit and others have held, it is the consideration of prejudice

15   to the opposing party that carries the greatest weight”).

16          A.      Prior Amendments

17          The Court’s discretion to deny an amendment is “particularly broad” where a pleading has

18   been amended previously. Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir.1990); Fidelity

19   Fin. Corp. v. Fed. Home Loan Bank, 79 F.3d 1432, 1438 (9th Cir.1986); Calderon v. Tulare Reg'l

20   Med. Ctr., 2018 WL 4473626, at *3 (E.D. Cal. Sept. 17, 2018). Here, Plaintiffs have amended their
21   complaint on two previous occasions. (See Doc. Nos. 17, 47.)

22          B.      Undue Delay

23          “Undue delay is ‘delay that prejudices the nonmoving party or imposes unwarranted

24   burdens up on the court.’” Calderon, 2018 WL 4473636, at *3 (citing San Diego Comic Convention

25   v. Dan Farr Prods., 2017 WL 3269202, at *5 (S.D. Cal. Aug. 1, 2017)). The passage of time is

26   not, in and of itself, undue delay, instead the relevant inquiry is “[w]here the party seeking
27   amendment knows or should know of the facts upon which the proposed amendment is based but

28   fails to include them in the original complaint, the motion to amend may be denied.” Jordan v.
                                                        3
 1   Cnty. of L.A., 669 F.2d 1311, 1324 (9th Cir. 1982) vacated on other grounds, Cnty. of L.A. v.

 2   Jordan, 459 U.S. 810 (1982).

 3            Defendants do not argue that Plaintiffs unduly delayed in seeking amendment, and the

 4   declaration of Plaintiffs’ counsel in support of the motion indicates that Plaintiffs promptly sought

 5   leave to amend after receiving relevant discovery from Defendants and the Fund. (Doc. No. 60-2.)

 6   Accordingly, this factor does not weigh against amendment.

 7            C.       Futility of Amendment

 8            It is well-established that the Court may deny leave to amend if amendment would be futile.

 9   Serra v. Lapin, 600 F.3d 1191, 1200 (9th Cir. 2010); Gardner v. Martino, 563 F.3d 981, 990–92

10   (9th Cir. 2009); Deveraturda v. Globe Aviation Security Services, 454 F.3d 1043, 1046 (9th Cir.

11   2006); Thinket Ink Information Resources, Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th

12   Cir. 2004). Futility is a measure of the amendment’s legal sufficiency. “[A] proposed amendment

13   is futile only if no set of facts can be proved under the amendment ... that would constitute a valid

14   and sufficient claim or defense.” Miller v. Rykoff–Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).2

15   Thus, the test of futility is identical to the one applied when considering challenges under Rule

16   12(b)(6) for failure to state a claim upon which relief may be granted. Baker v. Pac. Far E. Lines,

17   Inc., 451 F.Supp. 84, 89 (N.D. Cal. 1978); see Saul v. United States, 928 F.2d 829, 843 (9th

18   Cir.1991) (“A district court does not err in denying leave to amend ... where the amended complaint

19   would be subject to dismissal.” (citation omitted)).

20            Here, Plaintiffs seek to add the Fund as a new defendant to their claim for violation of
21   Section 504 of the Rehabilitation Act of 1976. Section 504 prohibits discrimination on the basis of

22   a disability “under any program or activity receiving Federal financial assistance....” 29 U.S.C. §

23   794(a). To state a claim, a plaintiff must show (1) he or she is an ‘individual with a disability’; (2)

24   he or she is ‘otherwise qualified’ to receive the benefit; (3) he or she was denied the benefits of the

25   program solely by reason of his disability; and (4) the program receives federal financial

26
     2
              Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) rejected
27   the “no set of facts” test for motions to dismiss for failure to state a claim. However, even after Twombly and Iqbal, the
     Ninth Circuit has continued to apply the “no set of facts” test to motions for leave to amend. See, e.g., Missouri ex rel.
28   Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017).
                                                                  4
 1   assistance.” Weinreich v. L.A. Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.1997)

 2   (emphasis, footnote, and citations omitted).

 3           Plaintiffs allege that the Fund is a Community Development Entity that provided federal

 4   financial assistance to Defendants, and that funding was ultimately used for administrative salaries

 5   and benefits. (Doc. No. 60-2 at Ex. B, ¶¶ 11, 17.) According to Plaintiffs, the Fund was aware that

 6   Defendants had a discriminatory policy in place because the Fund’s managing member and/or

 7   President is also a director, officer, and co-founder of Defendant CVCSF. (Id.) Plaintiffs argue

 8   that the Fund is liable for violation of Section 504 of the Rehabilitation Act because the funding

 9   that the Fund provided to Defendants “went directly to the salary of the person who was responsible

10   for creating and implementing the discriminatory policy” which resulted in Plaintiffs’ exclusion

11   from participating in ice-skating activities. (Id. at ¶¶18, 34-35.) In opposition, Defendants argue

12   that amendment would be futile because the proposed third amended complaint does not allege that

13   the Fund engaged in any culpable conduct and merely providing funding to an entity that

14   discriminates does not violate Section 504 of the Rehabilitation Act. (Doc. No. 61 at 6-7.)

15           The Court finds that Plaintiffs’ proposed amended complaint fails to plead a plausible claim

16   against the Fund. Plaintiffs do not allege that they were denied the benefits of any “program or

17   activity” operated by the Fund as a result of their disabilities as is required to state a claim under

18   Section 504. See Lovell v. Chandler, 303 F.3d 1039, 1051 (9th Cir. 2002) (“The term ‘program or

19   activity’ in section 504 . . . only covers all the activities of the [entity] receiving federal funds.”);

20   see also 29 U.S.C. § 794(b)(3)(A) (defining “program or activity” as the operations of an entity);
21   Sharer v. Oregon, 581 F.3d 1176, 1178 (9th Cir. 2009) (“[W]e interpret ‘program or activity’ to

22   place meaningful constraints on section 504’s scope.”). Instead, Plaintiffs’ proposed third amended

23   complaint alleges that the Fund is a separate entity from Defendants and that it was Defendants,

24   not the Fund, who operated the ice-skating program at issue, instituted the allegedly discriminatory

25   policy, and engaged in the purported discriminatory conduct of prohibiting Plaintiffs from enjoying

26   the benefits of the ice-skating program. (See Doc. No. 60-2 at Ex. B, ¶¶ 9-11, 14-15.) Plaintiffs do
27   not allege any facts indicating that the Fund was involved in or responsible for the operations of

28
                                                         5
 1
     the allegedly discriminatory ice-skating program, can be held vicariously liable for Defendants’
 2
     acts, or directly engaged in any discriminatory conduct.
 3
            To state a claim under the Rehabilitation Act, Plaintiffs must allege that the Fund itself
 4
     excluded a qualified individual with a disability from participating in or benefitting from a program
 5
     or activity receiving Federal financial assistance or that there are facts giving rise to another theory
 6
     to hold the Fund liable for the acts of third parties. See 29 U.S.C. § 794(a). The Fund cannot be
 7
     held liable for the alleged discriminatory conduct of a separate entity and its employees solely
 8
     because it facilitated federal funding that was used to pay administrative salaries and benefits and
 9
     shared a principal with Defendant CVCSF. See Dunlap v. Ass’n of Bay Area Governments, 996
10
     F.Supp. 962, 968 (N.D. Cal. 1998) (“[E]ntities that indirectly “benefit” from federal aid, or that are
11
     “inextricably intertwined” with actual recipients, are not on that basis covered” by the
12
     Rehabilitation Act.) (citing United States Department of Transportation v. Paralyzed Veterans of
13
     America, 477 U.S. 597, 607–10 (1986)); Nodleman v. Aero Mexico, 528 F.Supp.475, 489 (C.D.
14
     Cal. 1981) (reasoning that Section 504 does not impose a duty on entities to ensure that other
15
     entities do not discriminate against handicapped persons); United States v. City of Charlotte, N.C.,
16
     904 F. Supp. 482, 487 (W.D.N.C. 1995) (“Case law has established that a claim under Section 504
17
     will be stated only where the allegedly discriminatory “program or activity” was conducted by an
18
     entity which received or dispersed federal funding. . . . There must be a sufficient nexus between
19
     the federal funds and the discriminatory practice.”); Castle v. Eurofresh, Inc., 731 F.3d 901, 908-
20
     09 (9th Cir. 2013) (“[A]pplication of § 504 to all who benefit economically from federal
21
     assistance would yield almost ‘limitless coverage.’”) (citations omitted). As pled, the allegations
22
     of the proposed third amended complaint are therefore insufficient to state a claim under Section
23
     504 of the Rehabilitation Act against the Fund and amendment would be futile.
24
            Defendants further contend that amendment is futile because the Fund neither received nor
25
     provided federal funding to Defendants. (Doc. No. 61 at 7-8.) As was previously explained to
26
     Defendants in the Court’s December 7, 2018 order granting in part and denying in part Plaintiffs’
27
     motion for leave to file a second amended complaint, Defendants’ disagreement over the factual
28
                                                         6
 1   basis of the Fund’s receipt of federal funds is not a reason to deny leave to amend. Discovery is

 2   the procedure for determining whether an entity received federal funding. When addressing futility,

 3   the Court assumes the truth of the sufficiently plead allegations in the complaint, which counsel

 4   have made subject to their obligations under Federal Rule of Civil Procedure 11.

 5            C.       Bad Faith

 6            In the context of a motion to amend under Rule 15, “bad faith” generally refers to efforts to

 7   amend the pleadings late in the litigation in order to obtain an unfair tactical advantage. E.g. Bonin

 8   v. Calderon, 59 F.3d 815, 846 (9th Cir. 1995) (finding that bad faith was shown where petitioner

 9   sought leave to amend late in the litigation after suffering an adverse ruling); Acri v. Int’l Ass’n of

10   Machinists & Aerospace Workers, 781 F.2d 1393, 1398 (9th Cir. 1986) (amendment disallowed

11   where the delay in amendment was a tactical choice brought specifically to avoid the possibility of

12   an adverse summary judgment ruling). Bad faith may be found where the addition of new legal

13   theories are baseless and presented for the purpose of prolonging the litigation or made with a

14   wrongful motive. Lanier v. Fresno Unified Sch. Dist., 2013 WL 1896183, at *2 (E.D. Cal. May 6,

15   2013). The test for maliciousness is a subjective one and requires the Court to “determine . . . the

16   good faith of the applicant.” Koenig v. Bank of America, N.A., 2014 WL 6981358. At *5 (citing

17   Kinney v. Plymouth Rock Squab Co., 236 U.S. 43, 46 (1915); Wright v. Newsome, 795 F.2d 964,

18   968, n. 2 (11th Cir. 1986)).

19            Contrary to Defendant’s arguments in the opposition,3 it does not appear that the motion

20   was brought in bad faith. There is nothing to suggest that Plaintiffs sought to add the Fund to gain
21   a tactical advantage or to advance any other improper motive. While, for the reasons discussed

22   above, the Court finds that amendment would be futile, there is no indication that Plaintiffs

23   advanced baseless legal theories in order to prolong or delay litigation. Accordingly, the Court

24   finds that bad faith is not a ground to deny leave to amend.

25

26   3
              In arguing that the motion was brought in bad faith, Defendants also argue that the motion violates Rule 11
     of the Federal Rules of Civil Procedure. As Defendants have not filed a motion for sanctions and the Court has not
27   exercised its discretion to issue an order to show cause, the Court declines to address Defendants’ Rule 11 argument.
     See Fed. R. Civ. P. 11(c)(2)-(3).
28
                                                                7
 1           E.      Prejudice to Defendant

 2           Undue prejudice to the opposing party is the most important factor in deciding whether

 3   leave to amend should be granted. Eminence Capital, LLC, 316 F.3d at 1052. “‘Undue prejudice’

 4   means substantial prejudice or substantial negative effect.” SAES Getters S.p.A. v. Aeronex, Inc.,

 5   219 F. Supp. 2d 1081, 1085 (S.D. Cal. 2002) (quoting Morongo Band, 893 F.2d 1074, 1079 (9th

 6   Cir. 1990)). The Ninth Circuit has found such “substantial prejudice where the claims sought to be

 7   added ‘would have greatly altered the nature of the litigation and would have required defendants

 8   to have undertaken, at a late hour, an entirely new course of defense.’” Id.

 9           Here, Defendants argue that the Fund is unlikely to consent to Magistrate Judge jurisdiction

10   and therefore granting leave to amend would be prejudicial to Defendants in light of the strained

11   caseloads of District Judges in this District. (Doc. No. 61 at 10.) On reply, Plaintiffs argue that

12   discovery has not yet occurred and, if the Fund declines to consent to Magistrate Judge jurisdiction,

13   then “it and Defendants would be the parties to prejudice themselves, not the Plaintiffs.” (Doc. No.

14   64 at 6-7.) As to Plaintiffs’ latter argument, the Fund and Defendants are separate entities and the

15   Court is concerned with the negative effect on Defendants, and not the Fund, in considering the

16   potential prejudice of amendment. Moreover, whether it was Plaintiffs or a third party that

17   ultimately created the circumstance which prejudice Defendants is not determinative.

18           Plaintiffs correctly note that prejudice is generally mitigated where the case is still in the

19   discovery stage, no trial date is pending, and no pretrial conference has occurred. See DCD

20   Programs Ltd. v. Leighton, 833 F.3d 183, 187-88 (9th Cir. 1987). However, fact discovery in this
21   case is currently set to expire on June 28, 2019. (See Doc. No. 34.) The addition of a new party

22   would therefore require the Court to adjust the schedule in this case and it is substantially uncertain

23   that the integrity of the trial date could be maintained. (See Doc. No. 34.) Chief Judge Lawrence

24   J. O’Neill is anticipated to retire in January of 2020, at which time District Judge Dale A. Drozd

25   will be the sole active district judge in this Division. Due to the priority of criminal matters, as well

26   as the fact that this is one of the busiest Courts in the nation, Judge Drozd will not be available to
27   conduct a pre-trial conference or trial in this action. Therefore, as it is anticipated that the Fund

28   will not consent to Magistrate Judge jurisdiction, not only would Defendants likely be deprived of
                                                         8
 1   the existing trial date by the addition of a new party, but it would be substantially uncertain if and

 2   when the case would proceed to trial. The Court finds that this would be unduly prejudicial to

 3   Defendants, particularly in light of the futility of amendment, as it would create a “substantial

 4   negative effect” to Defendants by greatly altering the litigation and requiring them to undertake a

 5   new course of defense. SAES, 219 F.Supp.2d at 1086. This factor therefore weighs against

 6   amendment.

 7             Thus, consideration of the five factors discussed above weighs against granting Plaintiffs

 8   leave to amend their complaint.

 9   III.      CONCLUSION and ORDER

10             Based upon the foregoing, IT IS HEREBY ORDERED that Plaintiffs’ motion for leave to

11   file a third amended complaint (Doc. No. 60) is DENIED.

12
     IT IS SO ORDERED.
13

14          Dated:   May 6, 2019                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        9
